 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ19-382 MLP

10          v.                                             DETENTION ORDER

11   ALEKSANDR PAVLOVSKIY,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Possession of Child Pornography, 18 U.S.C. § 2252(a)(4)(B) and (b)(2)

16   Date of Detention Hearing: August 29, 2019

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18   based upon the reasons for detention hereafter set forth, finds:

19          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.      The Government alleges Defendant’s cellphone, which was in Plaintiff’s

21                  possession at the time the search warrant was executed, contained over 20,000

22                  images of child pornography. The Government also seized two additional devices,

23                  including a laptop found in Defendant’s work safe and a hard drive found on his




     DETENTION ORDER - 1
 1               work desk. The Government alleges these devices contained thousands of child

 2               pornography images, some of which alerted to identified children who are known

 3               victims.

 4         2.    The Government alleges Defendant made a living from trafficking in stolen

 5               property and he is currently unemployed. There are allegations that Defendant

 6               sexually abused his minor daughter. Defendant has also made threats to his adult

 7               son.

 8         3.    Defendant poses a risk of danger to the community. Defendant also poses a risk to

 9               himself as he has made suicidal remarks, appears to have attempted to harm

10               himself, and has been on suicide watch. There does not appear to be any condition

11               or combination of conditions that will reasonably assure the Defendant’s

12               appearance at future court hearings while addressing the danger to other persons,

13               himself, or the community.

14         IT IS THEREFORE ORDERED:

15         (1)   Defendant shall be detained pending trial, and committed to the custody of the

16               Attorney General for confinement in a correction facility separate, to the extent

17               practicable, from persons awaiting or serving sentences or being held in custody

18               pending appeal;

19         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

20               counsel;

21         (3)   On order of a court of the United States or on request of an attorney for the

22               government, the person in charge of the corrections facility in which defendant is

23




     DETENTION ORDER - 2
 1                confined shall deliver the defendant to a United States Marshal for the purpose of

 2                an appearance in connection with a court proceeding; and

 3         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 4                 counsel for the defendant, to the United States Marshal, and to the United States

 5                 Pretrial Services Officer.

 6         Dated this 29th day of August, 2019.

 7


                                                        A
 8

 9                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
